DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame levelness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanhope et al. (U.S. Patent 10,750,656).

Stanhope discloses a system for monitoring frame levelness of an agricultural implement (title, for example) including a frame (20).  There are seedbed detection assemblies (Figure 3, for example) which include a tool (38) configured to ride along a seedbed floor and a seedbed floor sensor (122) configured to capture data (132, for example) indicative of a position of the tool relative to the implement frame.  A controller is configured as claimed (claim 11, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope, as applied above.
Claim 4 is deemed to be met since Stanhope discloses operator feedback.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have notified an operator in order to ensure proper operation.
The recitations regarding the sections are deemed to be met since Stanhope teaches a frame having center and wing sections.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured the system in the manner claimed in order to properly maintain levelness of the entire working apparatus, as is the purpose of Stanhope.
Claim 9 is deemed to be met since Stanhope refers to time duration with respect to sensor signals.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured Stanhope as claimed in order to maintain a level apparatus.
Regarding claim 10, the examiner takes Official notice that it is known to monitor bouncing in order to ensure proper operation and prevent implement damage.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Stanhope as claimed. 
Regarding claims 13 and 14, Stanhope includes a pivot arm and a rotary implement (Figure 5, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured the sensor to be rotary in order to efficiently operate with the rotary implement (32, 34).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671